
	
		II
		110th CONGRESS
		1st Session
		S. 246
		IN THE SENATE OF THE UNITED STATES
		
			January 10, 2007
			Ms. Snowe (for herself,
			 Mr. Kerry, Mr.
			 Enzi, and Ms. Landrieu)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To enhance compliance assistance for small
		  businesses.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Compliance Assistance
			 Enhancement Act of 2007.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 finds the following:
				(1)Small businesses
			 represent 99.7 percent of all employers, employ half of all private sector
			 employees, and pay 44.3 percent of total United States private payroll.
				(2)Small businesses
			 generated 60 to 80 percent of net new jobs annually over the last
			 decade.
				(3)Very small firms
			 with fewer than 20 employees spend nearly 50 percent more per employee than
			 larger firms to comply with Federal regulations. Small firms spend twice as
			 much on tax compliance as their larger counterparts. Based on an analysis in
			 2004, firms employing fewer than 20 employees face an annual regulatory burden
			 of $7,647 per employee, compared to a burden of $5,282 per employee for a firm
			 with over 500 employees.
				(4)Section 212 of
			 the Small Business Regulatory Enforcement Fairness Act of 1996 (5 U.S.C. 601
			 note) requires agencies to produce small entity compliance guides for each rule
			 or group of rules for which an agency is required to prepare a final regulatory
			 flexibility analysis under section 604 of title 5, United States Code.
				(5)The Government
			 Accountability Office has found that agencies have rarely attempted to comply
			 with section 212 of the Small Business Regulatory Enforcement Fairness Act of
			 1996 (5 U.S.C. 601 note). When agencies did try to comply with that
			 requirement, they generally did not produce adequate compliance assistance
			 materials.
				(6)The Government
			 Accountability Office also found that section 212 of the Small Business
			 Regulatory Enforcement Fairness Act of 1996 (5 U.S.C. 601 note) and other
			 sections of that Act need clarification to be effective.
				(b)PurposesThe
			 purposes of this Act are the following:
				(1)To clarify the
			 requirement contained in section 212 of the Small Business Regulatory
			 Enforcement Fairness Act of 1996 (5 U.S.C. 601 note) for agencies to produce
			 small entity compliance guides.
				(2)To clarify other
			 terms relating to the requirement in section 212 of the Small Business
			 Regulatory Enforcement Fairness Act of 1996 (5 U.S.C. 601 note).
				(3)To ensure that
			 agencies produce adequate and useful compliance assistance materials to help
			 small businesses meet the obligations imposed by regulations affecting such
			 small businesses, and to increase compliance with these regulations.
				3.Enhanced
			 compliance assistance for small businesses
			(a)In
			 generalSection 212 of the Small Business Regulatory Enforcement
			 Fairness Act of 1996 (5 U.S.C. 601 note) is amended by striking subsection (a)
			 and inserting the following:
				
					(a)Compliance
				guide
						(1)In
				generalFor each rule or group of related rules for which an
				agency is required to prepare a final regulatory flexibility analysis under
				section 605(b) of title 5, United States Code, the agency shall publish 1 or
				more guides to assist small entities in complying with the rule and shall
				entitle such publications small entity compliance guides.
						(2)Publication of
				guidesThe publication of each guide under this subsection shall
				include—
							(A)the posting of
				the guide in an easily identified location on the website of the agency;
				and
							(B)distribution of
				the guide to known industry contacts, such as small entities, associations, or
				industry leaders affected by the rule.
							(3)Publication
				dateAn agency shall publish each guide (including the posting
				and distribution of the guide as described under paragraph (2))—
							(A)on the same date
				as the date of publication of the final rule (or as soon as possible after that
				date); and
							(B)not later than
				the date on which the requirements of that rule become effective.
							(4)Compliance
				actions
							(A)In
				generalEach guide shall explain the actions a small entity is
				required to take to comply with a rule.
							(B)ExplanationThe
				explanation under subparagraph (A)—
								(i)shall include a
				description of actions needed to meet the requirements of a rule, to enable a
				small entity to know when such requirements are met; and
								(ii)if determined
				appropriate by the agency, may include a description of possible procedures,
				such as conducting tests, that may assist a small entity in meeting such
				requirements.
								(C)ProceduresProcedures
				described under subparagraph (B)(ii)—
								(i)shall be
				suggestions to assist small entities; and
								(ii)shall not be
				additional requirements relating to the rule.
								(5)Agency
				preparation of guidesThe agency shall, in its sole discretion,
				taking into account the subject matter of the rule and the language of relevant
				statutes, ensure that the guide is written using sufficiently plain language
				likely to be understood by affected small entities. Agencies may prepare
				separate guides covering groups or classes of similarly affected small entities
				and may cooperate with associations of small entities to develop and distribute
				such guides. An agency may prepare guides and apply this section with respect
				to a rule or a group of related rules.
						(6)ReportingNot
				later than 1 year after the date of enactment of the
				Small Business Compliance Assistance
				Enhancement Act of 2007, and annually thereafter, the head of
				each agency shall submit a report to the Committee on Small Business and
				Entrepreneurship of the Senate and the Committee on Small Business of the House
				of Representatives describing the status of the agency's compliance with
				paragraphs (1) through
				(5).
						.
			(b)Technical and
			 conforming amendmentSection 211(3) of the Small Business
			 Regulatory Enforcement Fairness Act of 1996 (5 U.S.C. 601 note) is amended by
			 inserting and entitled after designated.
			
